Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-849
                       Lower Tribunal No. 10-59211
                          ________________


                             Michael Bijlani,
                         Appellant/Cross-Appellee,

                                     vs.

                   The Bank of New York Mellon, etc.,
                        Appellee/Cross-Appellant.


     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Law Offices of Scott Alan Orth, P.A., and Scott Alan Orth (Hollywood),
for appellant/cross-appellee.

      Akerman LLP and Nancy M. Wallace (Tallahassee), and William P.
Heller (Fort Lauderdale) and Eric M. Levine (West Palm Beach), for
appellee/cross-appellant.

Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.